Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
This is in response to Applicant’s Arguments/Remarks filed on 06/17/2021, which has been entered and made of record. 

Response to Arguments
Rejections - 35 USC § 101
The rejection of claim(s) 8 – 14 under 35 USC § 101 (Non-Statutory Subject Matter) is withdrawn, as necessitated by amendment.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see remarks filed 06/17/2021, with respect to the previous rejection of claims 1 – 20 over Goldberg in view of Yin have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made over Goldberg in combination with a newly cited prior art –Pogorelik, Oleg (US-20190042871-A1, hereinafter simply referred to as Oleg) as applied to claims 1 – 20 below, and together both meet the limitations of the instant claims as fully disclosed within the rejection presented below. Based on these facts, THIS ACTION IS MADE NON-FINAL.

Status of Claims
Claims 1 – 20 are pending. Claims 1 – 20 are considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, Jeffrey Louis (US-20170092007-A1, hereinafter simply referred to as Goldberg) in view of Pogorelik, Oleg (US-20190042871-A1, hereinafter simply referred to as Oleg).

Regarding independent claims 1, 8 and 15, Goldberg teaches:
A method (See at least Goldberg, ¶ [0137], FIG. 3) comprising: identifying, by a computing device, that an image is captured (See at least Goldberg, ¶ [0155], FIGS. 1 – 4, "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…"); identifying a face in the image (See at least Goldberg, ¶ [0155], FIGS. 1 – 4, "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…"); detecting an eye of the face in the image (See at least Goldberg, ¶ [0155], FIGS. 1 – 4, "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…"); detecting a pupil of the eye in the image (See at least Goldberg, ¶ [0151, 0155], FIGS. 1 – 4 and 8, "…In the eye-tracking system…the movement of the pupils of the test subject is recorded with a second camera (77)…and is recorded in an eye video…wherein for each individual image of the eye video, therefore for each eye image (78) the pupil coordinates xa,ya are determined…wherein to determine the pupil coordinates xa,ya for each individual image of the eye video with a visual detection program, the contrasts of the pupils to the surroundings are automatically recorded…", "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…").

But, Goldberg does not expressly disclose the concept of wherein the pupil includes objects reflected by the pupil; and augmenting the objects reflected by the pupil by augmenting the pupil in the image.
Nevertheless, Oleg teaches the concept of wherein the pupil includes objects (See FIGS. 4A – 4I #(404, 406, 408, 410, 412, 414) & FIG. 8, #804 of Oleg, ) reflected by the pupil (e.g., pupil 420 of FIG. 4B of Oleg) (See at least Oleg, ¶ [0025, 0062, 0089], FIGS. 4A – 4I and 8, "…An image 400 of a person's face 416 was captured, and the eye 418 was enlarged on an image 402. The reflection of people can be seen in the pupil 420 of the eye 418, and specifically an identifiable person shown on an image 404…and in a line-up of people (here represented by the multiple images 404 to 414)…", "…the blur engine 624 or 626 may implement many different technologies for blurring the undesired reflected objects sufficient to avoid disclosure of confidential and private information…", "…A reflective object 802 in the form of a pupil of a human is recognized, and within the reflective object 802, multiple reflected objects 804 are recognized in the form of faces. Image 800 is the same as image 402 (FIG. 4B). As shown on image 900, once the method is applied and the faces 804 are detected and then blurred by changing the image data of the faces to black that matches the surrounding color of the pupil, the faces are removed, and there are no faces to disclose secret or confidential information…"); and augmenting the objects reflected by the pupil by augmenting the pupil (i.e., merely blurring of reflected pupil image in para. [0051, 0052] of Applicant’s filed Specification) in the image (See at least Oleg, ¶ [0025, 0062, 0089], FIGS. 4A – 4I and 8, "…An image 400 of a person's face 416 was captured, and the eye 418 was enlarged on an image 402. The reflection of people can be seen in the pupil 420 of the eye 418, and specifically an identifiable person shown on an image 404…and in a line-up of people (here represented by the multiple images 404 to 414)…", "…the blur engine 624 or 626 may implement many different technologies for blurring the undesired reflected objects sufficient to avoid disclosure of confidential and private information…", "…A reflective object 802 in the form of a pupil of a human is recognized, and within the reflective object 802, multiple reflected objects 804 are recognized in the form of faces. Image 800 is the same as image 402 (FIG. 4B). As shown on image 900, once the method is applied and the faces 804 are detected and then blurred by changing the image data of the faces to black that matches the surrounding color of the pupil, the faces are removed, and there are no faces to disclose secret or confidential information…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the pupil includes objects reflected by the pupil; and augmenting the objects reflected by the pupil by augmenting the pupil in the image as disclosed in the device of Oleg to modify the known and similar device of Goldberg for the desirable and advantageous purpose of detecting the undesired reflected objects unintentionally captured in images, and then irreversibly removing or masking those objects to avoid disclosure of secret or private information, as discussed in Oleg (See ¶ [0027]); thereby, helping to improve the overall system robustness by detecting the undesired reflected objects unintentionally captured in images, and then irreversibly removing or masking those objects to avoid disclosure of secret or private information.

Regarding dependent claims 2, 9 and 16, Goldberg modified by Oleg above teaches:
wherein augmenting the pupil of the eye is automatic based upon, at least in part, detecting that the image is captured (See at least Oleg, ¶ [0025, 0062, 0089], FIGS. 4A – 4I and 8, "…An image 400 of a person's face 416 was captured, and the eye 418 was enlarged on an image 402. The reflection of people can be seen in the pupil 420 of the eye 418, and specifically an identifiable person shown on an image 404…and in a line-up of people (here represented by the multiple images 404 to 414)…", "…the blur engine 624 or 626 may implement many different technologies for blurring the undesired reflected objects sufficient to avoid disclosure of confidential and private information…", "…A reflective object 802 in the form of a pupil of a human is recognized, and within the reflective object 802, multiple reflected objects 804 are recognized in the form of faces. Image 800 is the same as image 402 (FIG. 4B). As shown on image 900, once the method is applied and the faces 804 are detected and then blurred by changing the image data of the faces to black that matches the surrounding color of the pupil, the faces are removed, and there are no faces to disclose secret or confidential information…").

Regarding dependent claims 3 and 10, Goldberg modified by Oleg above teaches:
wherein augmenting the pupil of the eye is automatic based upon, at least in part, detecting that the image is uploaded (See at least Oleg, ¶ [0025, 0053, 0062, 0089], FIGS. 4A – 4I and 8, "…An image 400 of a person's face 416 was captured, and the eye 418 was enlarged on an image 402. The reflection of people can be seen in the pupil 420 of the eye 418, and specifically an identifiable person shown on an image 404…and in a line-up of people (here represented by the multiple images 404 to 414)…", "…Process 500 may include "automatically blurring at least one of the undesired objects in the image" 508…so that it cannot be recognized…", "…the blur engine 624 or 626 may implement many different technologies for blurring the undesired reflected objects sufficient to avoid disclosure of confidential and private information…", "…A reflective object 802 in the form of a pupil of a human is recognized, and within the reflective object 802, multiple reflected objects 804 are recognized in the form of faces. Image 800 is the same as image 402 (FIG. 4B). As shown on image 900, once the method is applied and the faces 804 are detected and then blurred by changing the image data of the faces to black that matches the surrounding color of the pupil, the faces are removed, and there are no faces to disclose secret or confidential information…").

Regarding dependent claims 4, 11 and 17, Goldberg modified by Oleg above teaches:
wherein detecting that the image is captured includes monitoring a location where the image is stored for updates (See at least Goldberg, ¶ [0151, 0155, 0193], FIGS. 1 – 4 and 8, "…In the eye-tracking system…the movement of the pupils of the test subject is recorded with a second camera (77)…and is recorded in an eye video…wherein for each individual image of the eye video, therefore for each eye image (78) the pupil coordinates xa,ya are determined…wherein to determine the pupil coordinates xa,ya for each individual image of the eye video with a visual detection program, the contrasts of the pupils to the surroundings are automatically recorded…", "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…", "… the system makes use of a standard memory, such as a solid state device, to store the images for retrieval and manipulation…" Also, see at least Oleg, ¶ [0025, 0053, 0062, 0089], FIGS. 4A – 4I and 8).


Regarding dependent claims 5, 12 and 18, Goldberg modified by Oleg above teaches:
wherein augmenting the pupil of the eye includes blurring the pupil of the eye (See at least Oleg, ¶ [0025, 0053, 0062, 0089], FIGS. 4A – 4I and 8, "…An image 400 of a person's face 416 was captured, and the eye 418 was enlarged on an image 402. The reflection of people can be seen in the pupil 420 of the eye 418, and specifically an identifiable person shown on an image 404…and in a line-up of people (here represented by the multiple images 404 to 414)…", "…Process 500 may include "automatically blurring at least one of the undesired objects in the image" 508…so that it cannot be recognized…", "…the blur engine 624 or 626 may implement many different technologies for blurring the undesired reflected objects sufficient to avoid disclosure of confidential and private information…", "…A reflective object 802 in the form of a pupil of a human is recognized, and within the reflective object 802, multiple reflected objects 804 are recognized in the form of faces. Image 800 is the same as image 402 (FIG. 4B). As shown on image 900, once the method is applied and the faces 804 are detected and then blurred by changing the image data of the faces to black that matches the surrounding color of the pupil, the faces are removed, and there are no faces to disclose secret or confidential information…").

Regarding dependent claims 6, 13 and 19, Goldberg modified by Oleg above teaches:
wherein detecting the pupil of the eye includes an edges analysis (See at least Goldberg, ¶ [0038, 0092, 0151, 0155, 0193], FIGS. 1 – 4 and 8, "…the perception engine comprises a software module executing block processing and edge processing techniques to remove pixels external to said video field coordinates…", "…super-pixels are defined as those pixels in the video field which the system has mapped (from eye tracking in the visual field) and further processed, enhanced (processing for visual abnormalities, edge/block processing to determine what it is, zooming, etc.) for subsequent presentation to a user as high resolution picture elements…", "…In the eye-tracking system…the movement of the pupils of the test subject is recorded with a second camera (77)…and is recorded in an eye video…wherein for each individual image of the eye video, therefore for each eye image (78) the pupil coordinates xa,ya are determined…wherein to determine the pupil coordinates xa,ya for each individual image of the eye video with a visual detection program, the contrasts of the pupils to the surroundings are automatically recorded…", "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…", "… the system makes use of a standard memory, such as a solid state device, to store the images for retrieval and manipulation…" Also, see at least Oleg, ¶ [0025, 0053, 0062, 0089], FIGS. 4A – 4I and 8).

Regarding dependent claims 7, 14 and 20, Goldberg modified by Oleg above teaches:
wherein the image is at least a portion of a video (See at least Goldberg, ¶ [0038, 0092, 0151, 0155, 0193], FIGS. 1 – 4 and 8, "…the perception engine comprises a software module executing block processing and edge processing techniques to remove pixels external to said video field coordinates…", "…super-pixels are defined as those pixels in the video field which the system has mapped (from eye tracking in the visual field) and further processed, enhanced (processing for visual abnormalities, edge/block processing to determine what it is, zooming, etc.) for subsequent presentation to a user as high resolution picture elements…", "…In the eye-tracking system…the movement of the pupils of the test subject is recorded with a second camera (77)…and is recorded in an eye video…wherein for each individual image of the eye video, therefore for each eye image (78) the pupil coordinates xa,ya are determined…wherein to determine the pupil coordinates xa,ya for each individual image of the eye video with a visual detection program, the contrasts of the pupils to the surroundings are automatically recorded…", "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…", "… the system makes use of a standard memory, such as a solid state device, to store the images for retrieval and manipulation…" Also, see at least Oleg, ¶ [0024, 0025, 0053, 0062, 0089], FIGS. 4A – 4I and 8).













Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666